DOWNEY, Judge.
Petitioner seeks the issuance of a writ of prohibition to prevent the trial court from considering an award of attorney’s fees for a post judgment modification proceeding in which reservation of jurisdiction to award fees was not provided for. We find merit in the petition that compels us to issue the writ and prohibit the respondent judge *1379from proceeding further on the question of attorney’s fees. Miraglia v. Geiger, 463 So.2d 448 (Fla. 4th DCA 1985). However, the question involving costs is another matter and jurisdiction need not be expressly retained in order to consider them.
HERSEY, C.J., and GUNTHER, J., concur.